BARFIELD, Judge.
In this appeal from an order denying post-conviction relief, we hold that the language in the motion,
The prosecution withheld the name and address of a material witness; “The man with the shotgun” who would have testified favorably for the defense and could have verified the defendant’s demeanor as it was that day at the scene of the robbery and alleged conspiracy,
does not substantially comply with the requirements of Rule 3.850(e), Florida Rules of Criminal Procedure.
The other issues raised on appeal are without merit.
AFFIRMED.
SMITH and JOANOS, JJ., concur.